         May 21, 2020


         (DELIVERED ELECTRONICALLY)

         Honorable Rachel P. Kovner
         United States District Judge
         United States District Court
         Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, New York 11201


                  Re: Hassan Chunn et al. v. Warden Derek Edge, 20 Civ. 1590


         Dear Judge Kovner:

                 Please permit Intervenor, First Look Media Works, Inc. (FLMW), a brief
         reply to the May 20, 2020 letter filed by the United States Attorney for the
         Eastern District of the United States. The issue before the Court is not the wisdom
         of the Protective Order or an application of the Privacy Act, 5 U.S.C. § 552a.
         Focusing on those subjects is sleight of hand.

                  The question that the government needs to answer (and entirely avoids) is
         whether the U.S. Attorney’s Office can demonstrate with specific, on the record
         facts, that there is a privacy interest implicated that prevents the disclosure of
         judicial exhibits containing descriptions of “symptoms of fever, cough, shortness
         of breath or difficulty breathing, chills, repeated shaking with chills, muscle pain,
         headache, sore throat and new loss of taste or smell.” DKT 96, May 18, 2020
         letter from Petitioners to Hon. Rachel P. Kovner. Even counsel for these
         incarcerated persons believes that there is no reason for the sealing.1 The
         government must come forward with something. Lugosch v. Pyramid Co. of
         Onondaga, 435 F.3d 110, 126-27 (2d Cir. 2006).

               Trump v. Deutsche Bank AG, 940 F.3d 146 (2d Cir. 2019), upon which the
         government relies, supports the release of these redacted records. In that case,

1 Petitioners’ counsel has provided some of this information in open court so that the privacy interest, if
any, has diminished. Sierra Pac. Industries v. United States Dep’t of Agric., 2012 U.S. Dist. Lexis 8889
(E.D. Cal January 25, 2012)(Privacy Act concerns diminish when information is already public).


                                                                                                              1
Deutsche Bank redacted the names of taxpayers who had filed tax returns – the
remainder of the record was available to the public. The Court determined that
the intervenors who sought the names “did not indicate that such information was
relevant to any issue” to be decided by the Court but the letter, itself, was relevant
“to the performance of the judicial function.” Trump, 940 F.3d at 151. Here, the
redacted records contain information concerning the medical complaints of those
incarcerated – the core issue in this case. Trump would be helpful only if the
FLMW wanted the release of identifying information of the incarcerated persons.
It doesn’t.

        Brown v. Maxwell, 929 F.3d 41 (2nd Cir. 2019) is more instructive. In that
case, the Court recognized that even motions to compel, to quash a trial subpoena,
to exclude deposition testimony call “upon the Court to exercise its Article III
powers” and are of value to “those monitoring the federal courts.” The proper
inquiry is whether the documents are relevant to the judicial function, not whether
they were relied on. Brown, 929 F. 3d at 50. The Court observed that documents
submitted for consideration in a substantive motion, like Petitioners’ Motion for a
Preliminary Injunction, are entitled to the strong presumption of access. Brown,
929 F.3d at 48.

        The United States Attorneys’ Office has presented nothing to overcome
the strong presumption of public access to the sealed filings in this action.

Very truly yours,


/s/


David Bralow
Senior Vice President, Law
First Look Media Works, Inc.
david.bralow@firstlook.org
646-784-3287




                                                                                     2
